445 F.2d 1406
71-2 USTC  P 9655
Edward S. WOODWARD, Sir., and Lillian M. Woodward, Appellants,v.UNITED STATES of America, Appellee.
No. 71-1444.
United States Court of Appeals, Fourth Circuit.
Sept. 3, 1971.

Robert M. Musselman, Charlottesville, Va., on the brief for appellants.
Leigh B. Hanes, Jr., U.S. Atty., James G. Welsh, Asst. U.S. Atty., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Harry Baum, David English Carmack, Attys.  Department of Justice, Tax Division, on the brief for appellee.
Before BOREMAN, Senior Circuit Judge, and BRYAN and WINTER, Circuit judges.
PER CURIAM:


1
We have carefully considered the briefs, the Appendix, and the record and conclude that oral argument is unnecessary.  We, therefore, affirm for the reasons stated by the district court.  Woodward v. United States, 322 F.Supp. 332 (W.D.Va.1971).


2
Affirmed.